DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US-20080314612-A1), hereinafter Takahashi.
	Regarding Claim 1, Takahashi teaches a copper alloy having an exemplary composition as shown in Table 1.
Table 1
Element
Claim
Takahashi
Citation
Relationship
Ni
0.4-2
1.6
Table 1 Ex 32
Within
Sn
0.2-2.5
0.71
Table 1 Ex 32
Within
P
0.02-0.25
0.08
Table 1 Ex 32
Within
Si
0.001-0.5
0.39
Table 1 Ex 32
Within
Cu
Balance
Balance
Table 1 Ex 32
The Same
Ni/(P+Si)
3-20
3.404
From values above
Within

0.1-10
4.875
From values above
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Takahashi further teaches the microstructure including intermetallic compounds of Ni and Si of 0.01 to 0.2 µm ([0048]) which is 10 to 200 nm which overlaps the claimed microstructure of the copper alloy contains a Ni-Si intermetallic compound wherein average particle diameters of the Ni-Si intermetallic compound are within a range of 5 nm to 50 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Takahashi does not explicitly disclose the claimed microstructure of the copper alloy contains a Ni-P intermetallic compound wherein average particle diameters of the Ni-P intermetallic compound are within a range of 5 nm to 50 nm.
Examiner notes that according to [0012] of the instant specification, properties such as strength and conductivity are reliant upon the claimed Ni-P and Ni-Si intermetallic compounds.
Since Takahashi teaches the properties such as strength and conductivity as discussed below, a person having ordinary skill in the art would expect the copper alloy according to Takahashi to further exhibit the claimed Ni-P intermetallic compound wherein average particle diameters of the Ni-P intermetallic compound are within a range of 5 nm to 50 nm and for the Ni-Si intermetallic compounds according to Takahashi to further lie in the overlapping range of 10-50 nm.
Examiner notes that according to the instant specification, [0036] states the alloy may be strips, bars, wires and the like. Additionally in [0037]-[0057] a preparation process is laid out for the production of strips according to the invention. However, preparation processes for bars, wires, and the like are not laid out, and so a person having ordinary skill in the art would expect a preparation process analogous to 
The preparation process for the production of strips according to [0037]-[0057] includes melting at 1100-1250˚C, hot rolling 700-900˚C for 3-6 hours at 85% reduction or more, quenching, cold rolling at 80% reduction or more, aging at 300-600˚C for 3-12 hours, cold rolling at 40% reduction or more, aging at 300-600˚C for 3-12 hours, cold rolling 60% reduction or less, and annealing at 200-350˚C.
Takahashi further teaches processing including melting the alloy ([0065]) which overlaps the specification’s melting at 1100-1250˚C.
Takahashi further teaches processing of a cable including hot extruding a copper alloy at 800-950˚C ([0049]) and heat treating the copper alloy at 900-950˚C for 1 to 2 hours ([0050]) which is considered to be equivalent to an overlapping processing of the specification’s hot rolling at 700-900˚C for 3-6 hours at 85% reduction or more, which is amended for the different shape and configuration of a wire which is equivalent to a cable.
Takahashi further teaches processing of cables including age annealing at 300-550˚C for 30 minutes to 4 hours ([0051]-[0055]) which overlaps the specification’s processing of aging at 300-600˚C for 3-12 hours.
Takahashi further teaches processing of cables including compressing the strands prior to and after the age annealing ([0051], [0054]) which is considered to be equivalent to an overlapping processing of the specification’s processing of cold rolling at 80% reduction or more, cold rolling at 40% reduction or more, and cold rolling at 60% reduction or less.
Takahashi further teaches processing of cables including low temperature annealing at 200-550˚C ([0056]) which overlaps the specification’s low temperature annealing at 200-350˚C.
Since Takahashi teaches microstructure, composition, processing, and properties which overlap the instant specification as discussed above, a person having ordinary skill in the art would expect the 
Takahashi does not explicitly disclose the claimed crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15˚ is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30%.
Examiner notes that according to [0014] of the instant specification, properties such as strength are reliant upon the claimed crystal orientations.
Since Takahashi teaches microstructure, composition, processing, and properties which overlap the instant specification as discussed above, a person having ordinary skill in the art would expect the claimed crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15˚ is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30% to flow naturally from the copper alloy according to Takahashi.

Regarding Claim 5, Takahashi teaches the claim elements as discussed above. As discussed above, Takahashi teaches the claimed composition and the claimed microstructure and crystal orientations would flow naturally from Takahashi.
Takahashi further teaches the copper alloy preferably including 0.05-0.3 mass % magnesium ([0042]) which is within the claimed copper alloy further comprises the components in percentage by weight: 0.01-0.5wt% of Mg and/or 0.1-2wt% of Zn.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 7, Takahashi teaches the claim elements as discussed above. As discussed above, Takahashi teaches the claimed composition and the claimed microstructure and crystal orientations would flow naturally from Takahashi.
Takahashi further teaches the copper alloy preferably including 0.03-0.15 mass % Fe and Cr ([0038]) which is within the claimed copper alloy further comprises the components in percentage by weight: at least one element selected from Fe, Al, Zr, Cr, Mn, B, and RE, in a total amount of 0.001wt% to 1.0wt%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Takahashi teaches the claim elements as discussed above. Takahashi further teaches the copper alloy having an electrical conductivity of 40% IACS or more ([0071]) and specifically 40.1% IACS (Table 1 Ex 32) which is within the claimed copper alloy has an electrical conductivity of 38% IACS or above.
Takahashi does not explicitly disclose the claimed copper alloy has a yield strength of 550 MPa or above. 
Takahashi further teaches the copper alloy providing excellent tensile and crimp strength ([0006]) as well as features such as precipitates and a composition designed to increase the strength ([0034], [0036]-[0040]) which are furthermore similar to the instant specification as discussed above. Therefore, a person having ordinary skill in the art would expect the claimed copper alloy has a yield strength of 550 MPa or above to flow naturally from the copper alloy according to Takahashi.


Since Takahashi teaches microstructure, processing, properties, and composition overlapping that of the instant specification, a person having ordinary skill in the art would expect the claimed 90˚ bending workability of a strip of the copper alloy is as follows: a value of R/t in the GW direction is less than or equal to 1, and a value R/t in the BW direction is less than or equal to 2; after the strip of the copper alloy is kept at 150 °C for 1000 hours, a stress residual rate is 75% or above to flow naturally from the copper alloy according to Takahashi.



Claims 1, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farquharson et al. (US-6379478-B1), hereinafter Farquharson.
	Regarding Claim 1, Farquharson teaches a copper alloy having an exemplary composition as shown in Table 2.
Table 2
Element
Claim
Farquharson
Citation
Relationship
Ni
0.4-2
1.3-1.7
Col. 5 L. 51
Within
Sn
0.2-2.5
1-1.5
Col. 5 L. 46
Within
P
0.02-0.25
0.05-0.18
Col. 5 L. 48-50
Within
Si
0.001-0.5
0.22-0.3
Col. 5 L. 50
Within

Balance
Balance
Col. 5 L. 44
The Same
Ni/(P+Si)
3-20
2.708-6.296
From values above
Within
Si/P
0.1-10
1.222-6
From values above
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Farquharson further teaches the microstructure including nickel silicide and nickel phosphides precipitated in the matrix as precipitation hardeners (Par. 3 L. 19-22) which encompasses the claimed microstructure of the copper alloy contains a Ni-P intermetallic compound and a Ni-Si intermetallic compound wherein average particle diameters of the Ni-P intermetallic compound and a Ni-Si intermetallic compound are within a range of 5 nm to 50 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Examiner notes that according to [0012] and [0020] of the instant specification, properties such as strength, conductivity, and bending are reliant upon the claimed Ni-P and Ni-Si intermetallic compounds.
Since Farquharson teaches the properties of strength, conductivity, and bending as discussed below, as well as the composition discussed above, a person having ordinary skill in the art would expect the claimed Ni-P intermetallic compound and Ni-Si intermetallic compound are within a range of 5 nm to 50 nm to flow naturally from the copper alloy according to Farquharson.
Farquharson does not explicitly disclose the claimed crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15˚ is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30%.

Since Farquharson teaches the properties of strength, conductivity, and bending as discussed below, as well as the composition discussed above, a person having ordinary skill in the art would expect the claimed crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15˚ is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30% to flow naturally from the copper alloy according to Farquharson.

Regarding Claim 8, Farquharson teaches the claim elements as discussed above. Farquharson further teaches an example having a yield strength of 84.4 ksi (Col. 6 L. 46) which is a yield strength of 581.9175 MPa which is within the claimed yield strength of 550 MPa or above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Farquharson further teaches examples having electrical conductivity of 40 % IACS (Col. 7 L. 9,26) which is within the claimed electrical conductivity of 38% IACS or above.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 9, Farquharson teaches the claim elements as discussed above. Farquharson further teaches an example having good way bending of 180 degrees of flat (Col. 6 L. 49) with a thickness of 0.007” (Col. 6 L. 40) which is equivalent to an R/t value of 0. This is considered to be equivalent to the claimed 90˚ bending workability of a strip of the copper alloy is a value of R/t in the GW (Good Way) direction is less than or equal to 1.

Farquharson does not explicitly disclose the claimed after the strip of the copper alloy is kept at 150 °C for 1000 hours, a stress residual rate is 75% or above.
Since Farquharson teaches the properties of strength, conductivity, and bending as well as the composition as discussed above, a person having ordinary skill in the art would expect the claimed after the strip of the copper alloy is kept at 150 °C for 1000 hours, a stress residual rate is 75% or above to flow naturally from the copper alloy according to Farquharson.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farquharson et al. (US-6379478-B1), hereinafter Farquharson in view of Takahashi et al. (US-20080314612-A1), hereinafter Takahashi.
Regarding Claim 5, Farquharson teaches the claim elements as discussed above. As discussed above, Farquharson teaches the claimed composition and the claimed microstructure and crystal orientations would flow naturally from Farquharson.
Farquharson does not explicitly disclose the claimed copper alloy further comprises the components in percentage by weight: 0.01-0.5wt% of Mg and/or 0.1-2wt% of Zn.
Takahashi teaches a copper alloy similar to that according to Farquharson which further contains magnesium in 0.05-0.3 mass% in order to beneficially prevent embrittlement ([0042]) which is within the copper alloy further comprises the components in percentage by weight: 0.01-0.5wt% of Mg and/or 0.1-2wt% of Zn.

It would be obvious to a person having ordinary skill in the art to apply the magnesium according to Takahashi to the copper alloy according to Farquharson in order to beneficially prevent embrittlement in the copper alloy as discussed above.

Regarding Claim 7, Farquharson teaches the claim elements as discussed above. As discussed above, Farquharson teaches the claimed composition and the claimed microstructure and crystal orientations would flow naturally from Farquharson.
Farquharson does not explicitly disclose the claimed copper alloy further comprises the components in percentage by weight: at least one element selected from Fe, Al, Zr, Cr, Mn, B, and RE, in a total amount of 0.001 to 1wt%.
Takahashi teaches a copper alloy similar to that according to Farquharson which further contains Fe and Cr in 0.03-0.15 mass% in order to beneficially enhance strength and improve electric conductivity while not deteriorating bending resistance ([0038]) which is within the copper alloy further comprises the components in percentage by weight: 0.01-0.5wt% of Mg and/or 0.1-2wt% of Zn.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the Fe and Cr content according to Takahashi to the copper alloy according to Farquharson in order to beneficially enhance strength and improve electric conductivity while not deteriorating bending resistance in the copper alloy as discussed above.

Response to Arguments
Applicant’s arguments, see P. 7 Par. 2-3, filed 12/13/2021, with respect to the 35 USC 112(d) rejections have been fully considered and are persuasive.  The 35 USC 112(d) rejections have been withdrawn. 
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
The argument that Takahashi and Farquharson fail to disclose the claimed average particle diameters of the Ni-P intermetallic compound is not convincing. As discussed in the rejection, an explicit disclosure is not relied upon, rather the claimed values would flow naturally from Takahashi and Farquharson due to overlapping properties which are dependent upon the claimed values, as well as overlapping microstructure, composition, and processing as discussed in the rejection.
Applicant's arguments that Takahashi and Farquharson fail to disclose the claimed average particle diameters of the Ni-P intermetallic compound fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The argument that Takahashi and Farquharson do not explicitly disclose the claimed crystal orientations is not convincing. In the same manner as the diameters of the Ni-P intermetallic compounds, an explicit disclosure is not relied upon in the rejection.
Applicant's arguments that Takahashi and Farquharson do not explicitly disclose the claimed crystal orientations fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736